Slip Op. 08-120

               UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Nicholas Tsoucalas, Senior Judge
________________________________________
LAIZHOU AUTO BRAKE EQUIPMENT COMPANY,    :
LONGKOU HAIMENG MACHINERY CO., LTD.,     :
LAIZHOU LUQI MACHINERY CO., LTD.,        :
LAIZHOU HONGDA AUTO REPLACEMENT          :
PARTS CO., LTD.,                         :
HONGFA MACHINERY (DALIAN) CO., and       :
QINGDAO GREN (GROUP) CO.,                :
                                         :
                                         :
          Plaintiffs,                    :
                                         : Court No.:         06-00430
                                         :
          v.                             :
                                         :
                                         :
UNITED STATES OF AMERICA,                :
                                         :
          Defendant,                     :
                                         :
          and                            :
                                         :
COALITION FOR THE PRESERVATION OF        :
AMERICAN BRAKE DRUM AND ROTOR            :
AFTERMARKET MANUFACTURERS                :
                                         :
          Defendant-Intervenor.          :
________________________________________:


                                                    November 5, 2008



                                  JUDGMENT

     Upon consideration of the Department of Commerce’s Final

Results   of    Redetermination    Pursuant   to   Court   Remand   (“Final

Results”), filed with the Court on September 24, 2008, the Court

finds that those results comply with the Court’s remand order in
Court No. 06-00430                                                Page 2


Laizhou Auto Brake Equipment Co. v. United States, Slip Op. 08-71,

2008 Ct. Int’l Trade LEXIS 68 (CIT June 26, 2008).              In accordance

with   the    Court’s      instructions   Commerce    further   explained   and

ultimately recalibrated its valuation of industrial metal scrap

used by Plaintiffs in the production of subject brake rotors.

Responding to the Court’s concerns, Commerce reassessed the record

evidence and determined it appropriate to use Harmonized Tariff

Schedule (“HTS”) classification 7204.49.00 (“other ferrous scrap”)

rather than HTS 7204.10.00 (“cast iron scrap”).

       In    so   doing,    Commerce   recalculated    Plaintiffs’   original

dumping margins for the period of review, April 1, 2005 through

March 31, 2006, as follows:

Laizhou Automobile Brake Equipment Co., Ltd.                 8.90%   to   6.20%
Longkou Haimeng Machinery Co., Ltd.                          5.29%   to   0.01%
Laizhou City Luqi Machinery Co., Ltd.                        8.90%   to   6.20%
Laizhou Hongda Auto Replacement Parts Co., Ltd.              8.90%   to   6.20%
Hongfa Machinery (Dalian) Co., Ltd.                         13.59%   to   0.01%
Qingdao Gren (Group) Co.                                     8.90%   to   6.20%

No party has objected to the Final Results. Therefore, it is hereby

       ORDERED that the Final Results are affirmed; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.

       SO ORDERED.


                                              /s/ Nicholas Tsoucalas
                                               NICHOLAS TSOUCALAS
                                                  SENIOR JUDGE


Dated:        November 5, 2008
              New York, New York
                             ERRATA


Laizhou Auto Brake Equip. Co. v. United States, Court No. 06-
00430, Slip Op. 08-120, dated Nov. 5, 2008.

On page 2, Line 11: “April 1, 2005” should read “April 1, 2004”

On page 2, Line 12: “March 31, 2006” should read “March 31, 2005”



Dated: February 20, 2009